..:
                                                                           “_




                  \




                                            -.....




           .OFFICEOFTHEAATTORNEY                     GENERALOFTEXAS
                                       AUSTIN
           -
=""=e      -


  ._
  Honorable Beu J. Dean
  District *V,toriley
 'BreckenriQe, Texas                  ..




               POW?   T8qUoSt   for
  car8ftil.ycorisl~ereil
                       by this
 -your request as fqlkysr




                                 'aounty business', bnt it
                                 I%        shoulc?
                                           be &V8Ii a broad
                                 tio9 DO as not So aeffm  th6
                                   11 Tex. Jr. 535       38).[sec.
                         n 5, idi&                    165a,.chapter’
                                                                   337,
                      1935, 44th Legislature, thare was '
        conferred qon the Comissis,?erstCourt of the



                                                        .-
                  .*
             \




.



HonorableBen 3. Dkan~,3?Sg;o
                           2


     several.counties tho authority to provide for
     the constructionof iqmwe3ei3ts on lafidslying
     within their cwnties in the nature of fam
     terraces, etc. .*
            Wider 3. B. l+94,'~Gcneral
                                     and Special La&s     -.
      of n3xa3, 1;7tsLegislature,1941, psgo 604, thee
      Oomissionei-8'Court is given the poxw to red
      to wa-ocnOr3   road nachinexy for~the..comtruc-
      tion of terraoas, etc..,in cowtics of n po?ul.a-
      tioni%02 60,000 to 80,000; aaa unaer Article I.65
      a-5, I{,S.,:this sam power is given in counties
      containi& 290,000 to 320,000;  cna udqr hrticle
     -165n-6,ii.S.,,th8 Saolepo'%iri3 i$v83It0 the
      C?omiSsio~ers~Court of counties with a population
    * of 320,000t0,,360.*000*~
          -It thw a;ypearsthat the lcgielativs oon- '
     &motion of th0 powers .ofthe Com.dSSionerslCoust
     is that the Gomissioners* Court does not have any
     pow&to grant or .bargcinthe use of rod machinery
     for any private ppurpo~ss,
                              but the saEe CBILbe used.
     only in the maintemnce and otinstructionof public
     roaas.
          UDuring the war emrgency, in the construction
     of airports.and OthGX public faoilities, request
     bas been.xmdo by contractorsof the County Conzi.s-
     sioners' Court for the use of rood nacM.nery be-
     lon&ng to the comty u.Mer contract providing for
     aaoquate~ooqensation for Such use.'
          "It nay be aSsumd, at leaot for the periOd
     of the emergency, that road mchir,erg now on
     hana me6 lant the oountios until the onergcnoy
     io~over end thct if the sme is worn out on.othor
     projects other than the county road syoton that
     tho county my be left vrithoutanymchincry with
     whioh to work the roads.                      ..
        . .
                  .

                                i




IIonorableBon J. Dean, Page 3
              -


         KC shotad.like to .ask you the following
    qu0nti0&3:

:        n(a) Do83 tho County Comissione~s~ Couxt
    have the powor to nake a rental.contract with a
    private contraotor engagea in govomiient work
    for thhouse of road mchinery on'suoh %orH
         'I(b) ilossthe Coimissioners~Court have the
    power to mko a contractwith a private oontracto::
    for the use of its road naohinery to be shippea
    out OF t50~Stat.eof Texas ana useain comtwction
    wo'rk?l~
        Unaer the aut3orities oitoain O@ions X0.
0-2034ana o-3228of this aepirt0m, copies of which
arp enolosed herewith for your InSorm~ion we ansmr
eqoh of your questions io .thenegative,     .,
                            : Yo&s   very'truly


                      .
                                     m. J. Pannin$
                                          Assistant